Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathieu Audet on 12/3/2021.
After updated search, no other prior art of record has taught that which was presented in the amended claims.

This listing of claims replaces all prior versions and listings of claims in this application.
1-20.	(canceled)
21. (currently amended)	A non-transitory computer-readable medium having stored thereon instructions that, when executed, provide a method of displaying images along a timeline, the method comprising:
(a)	displaying the images, associated with respective times, on an axis in different manners by switching between two different types of timescale used for a timeline of the axis, the two different types of timescales comprising a linear timescale and a nonlinear timescale;
(b)	wherein the displaying comprises,
(i)	displaying a plurality of the images on the axis with the timeline having a linear timescale by displaying images on the axis along the timeline together with a first plurality of time marks each identifying a change of year, the timescale of the displayed timeline having a time distribution that is constant, with equal periods of time being visually represented in  analogous lengths of distance between consecutive yearly time marks along the axis, the axis displaying an analogous graphical spacing between adjacent images; and
consecutive monthly time marks along the axis, the axis displaying the analogous graphical spacing between adjacent images between two consecutive monthly 

22. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein the switching of the type of timescale of the axis between linear and nonlinear timescales in displaying images of the axis to the user is effected by input from the user.

23. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein at least some of the images are user-selectable.

24. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein at least some of the images are videos.

25. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein the images are arranged along the axis in a substantially rectilinear orientation.

26. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein at least some of the images are displayed in a plurality of sizes on the axis.

27. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein the time marks in the non-linear timescale are disposed between two adjacent images along the axis.

28. (canceled)

29. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein the method further comprises:
changing the timescale of the timeline between the linear timescale and the non-linear timescale upon receiving a user input representing a change in the timescale between years and months. 

30. (previously presented)	The non-transitory computer-readable medium of claim 21, wherein the method further comprises:


31. (currently amended)	A computing device comprising a processor, a user display, and a non-transitory computer-readable medium containing computer-executable instructions for performing a method when executed by the processor, the instructions comprising:
(a)	displaying on the user display images, associated with respective times, on an axis in different manners by switching between two different types of timescale used for a timeline of the axis, the different types of timescales comprising a linear timescale and a nonlinear timescale;
(b)	wherein the displaying further comprises,
(i)	displaying a plurality of the graphical elements on the axis with the timeline having a linear timescale by displaying images on the axis along the timeline together with a first plurality of time marks each identifying a change of year, the timescale of the displayed timeline having a time distribution that is constant, with equal periods of time being visually represented in analogous lengths of distance between consecutive yearly time marks along the axis, the axis displaying an analogous graphical spacing between adjacent images; and
(ii)	displaying a plurality of the images on the axis with the timeline having a non-linear timescale by displaying graphical elements on the axis along the timeline together with a second plurality of time marks each identifying a change of month, the timescale having a time distribution that is variable, with one or more equal periods of time being visually represented in unequal lengths of distance between consecutive monthly time marks along the axis, the axis displaying the analogous graphical spacing between adjacent images between two consecutive monthly 

32. (previously presented)	The computing device of claim 31, wherein the switching of the type of timescale of the axis between linear and nonlinear timescales in displaying graphical elements to the user is effected by input from the user.

33. (previously presented)	The computing device of claim 31, wherein the images are user-selectable.

34. (previously presented)	The computing device of claim 31, wherein some of the images are videos.

35. (previously presented)	The computing device of claim 31, wherein the images are arranged along on axis in a substantially rectilinear orientation.

36. (previously presented)	The computing device of claim 31, wherein at least some of the images are displayed in a plurality of different sizes on the axis.

37. (previously presented)	The computing device of claim 31, wherein the time marks in the non-linear timescale are disposed between two adjacent images on the axis.

38. (previously presented)	The computing device of claim 31, wherein a time unit is omitted along the timeline in the non-linear timescale.

39. (previously presented)	The computing device of claim 31, wherein the method further comprises:
changing the timescale of the timeline between the linear timescale and the non-linear timescale upon receiving a user input representing a change in the timescale between years and months. 

40. (previously presented)	The computing device of claim 31, wherein the images are displayed in a chronological order in a time unit.

41.	(new)	A method of displaying images along a timeline, the method comprising:
(a)	displaying the images, associated with respective times, on an axis in different manners by switching between two different types of timescale used for a timeline of the axis, the two different types of timescales comprising a linear timescale and a nonlinear timescale;
(b)	wherein the displaying comprises,
(i)	displaying a plurality of the images on the axis with the timeline having a linear timescale by displaying images on the axis along the timeline together with a first plurality of time marks each identifying a change of year, the timescale of the displayed timeline having a time distribution that is constant, with equal periods of time being visually represented in  analogous lengths of distance between consecutive yearly time marks along the axis, the axis displaying an analogous graphical spacing between adjacent images; and
(ii)	displaying a plurality of the images on the axis with the timeline having a non-linear timescale by displaying images on the axis along the timeline together with a second plurality of time marks each identifying a change of month, the timescale having a time distribution that is variable with one or more equal periods of time being visually represented in unequal lengths of distance between consecutive monthly time marks along the axis, the axis displaying the analogous graphical spacing between adjacent images between two consecutive monthly time marks, whereby the non-linear timescale is adapted to omit a time unit along the timeline.
 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art. 
Especially the prior rejections and cited art do not disclose “switching between an axis of timeline with linear and non-linear indication of time for axis of images arranged with analogues spacing in between the images regardless whether the timeline is linear or non-linear.’
Therefore, Claims 21-27, and 29-41 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Barrett/
Primary Examiner, Art Unit 2145